Citation Nr: 1641259	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-31 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder and depressive disorder, to include whether a reduction from 50 percent to 30 percent effective November 1, 2014, was proper.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder and depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Appeals Management Center (AMC) and a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 30 percent for anxiety disorder and depressive disorder as well as entitlement to service connection for hypertension.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the issue of entitlement to an initial disability rating in excess of 30 percent for anxiety disorder and depressive disorder, the Veteran initially filed a claim of entitlement to service connection for a psychiatric disorder in December 2007.  He was eventually granted entitlement to service connection for anxiety disorder and depressive disorder in a March 2013 rating decision, and assigned a 50 percent evaluation effective December 7, 2007.  In a May 2013 Report of General Information, the Veteran indicated that he would "like to include suicidal tendencies to include depression."

In response to this correspondence, the Veteran was provided with a VA mental disorders examination in December 2013, at which time he was diagnosed as having major depression as well as other specified personality disorder.  At that time, the Veteran reported severe depression with suicidal thoughts, although he denied any suicidal intent or need for hospitalization.  However, based on the results of this examination, in a February 2014 rating decision, the RO proposed to decrease the Veteran's rating for anxiety disorder and depressive disorder from 50 percent to 30 percent.  The Veteran was provided with another VA mental disorders examination in June 2014, which indicated that he reported no current suicidal or homicidal ideation, intent, plan or attempts.  Based on the results of this examination, the RO decreased the Veteran's disability rating for anxiety disorder and depressive disorder from 50 percent to 30 percent effective November 1, 2014.  

The Board notes that the June 2014 VA mental disorders examination, conducted over two years ago, was the last VA examination provided to the Veteran to assess the severity of his psychiatric symptomatology.  Since that time, the Veteran has reported symptomatology that was more severe than the symptomatology recorded at the time of the June 2014 VA examination.  For instance, in his September 2014 substantive appeal, the Veteran demanded a 70 percent evaluation due to "suicidal ideations with intent."  Similarly, in his September 2016 Informal Hearing Presentation, the Veteran's representative again referenced the Veteran's "suicidal ideation with intent."  A review of the Veteran's VA treatment records reveals that the Veteran had a previous suicide attempt in approximately 1997 or 1998, at which time he cut his wrist.  The Board emphasizes that, in reduction cases, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected anxiety disorder and depressive disorder.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

With respect to the issue of entitlement to service connection for hypertension, the Veteran claims that he developed high blood pressure as a result of his service-connected anxiety disorder and depressive disorder.  The Veteran was provided with a VA hypertension examination in January 2015, at which time a diagnosis of hypertension was confirmed.  However, the examiner opined that the Veteran's hypertension was "less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner explained that, "Veteran's claimed hypertension is less likely than not (less than 50% probability) proximately due to or the result of the veteran's service-connected anxiety disorder and not otherwise specified depressive disorder.  While chronic anxiety may aggravate those with hypertension, the etiology of benign essential hypertension has not been medically established to be the causative etiology of essential hypertension.  A review of the Veteran's C-file demonstrates that he has been diagnosed with benign essential hypertension throughout his medical history with the VA."  

The Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

Here, although the January 2015 VA examination explicitly acknowledged that "chronic anxiety may aggravate those with hypertension," he thereafter concluded that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected anxiety disorder and depressive disorder.  Significantly, the examiner did not offer an opinion as to whether the Veteran's hypertension was aggravated by his service-connected anxiety disorder and depressive disorder.  Therefore, the Board determines that the January 2015 VA opinion is inadequate.  See Barr, 21 Vet. App. at 312 (2007); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his anxiety disorder and depressive disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is requested to address the impact of the Veteran's anxiety disorder and depressive disorder on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's anxiety disorder and depressive disorder has on his ability to perform physical and sedentary tasks.

In rendering the requested opinions, the examiner should also specifically address the Veteran's reports of suicidal ideation with intent, as well as his history of suicide attempt.

A complete rationale should be given for any opinion provided.

2.  Provide the Veteran with an appropriate VA examination to determine the etiology of his diagnosed hypertension.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence of record, the clinical examination results, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated by his service-connected anxiety disorder and/or depressive disorder.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should note that a finding that a disability is "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

A complete rationale must be provided for any opinion offered.

3.  Thereafter, readjudicate the claims on appeal.  If any benefit is not granted in full, then the Veteran and his representative must be issued a supplemental statement of the case that informs him of the laws and regulations pertaining to his claims.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




